 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18         PageID.1    Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHELLE MCALLISTER,                           Case No.: 2:18-cv-13459

      Plaintiff,                               Honorable:

v.

CAPITAL ONE BANK (USA), N.A.,

      Defendant.
__________________________________________________________________/
PRICE LAW GROUP, APC
David A. Chami, AZ #027585
8245 North 85th Way
Scottsdale, AZ 85258
P: (818) 600-5515
E: david@pricelawgroup.com

CHAMI LAW, PLLC
Tarek N. Chami (P76407)
16030 Michigan Ave. STE 215
Dearborn, MI 48126
P: (313) 444-5029
E: tarek@chamilawpllc.com
Attorneys for Plaintiff Michelle McAllister

                        COMPLAINT FOR DAMAGES

      Plaintiff, Michelle McAllister (“Plaintiff”), through her attorneys, alleges the

following against Capital One Bank (USA), N.A., (“Defendant”):

                                INTRODUCTION

1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that



                                         -1-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18          PageID.2    Page 2 of 9




broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

3.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

4.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

5.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

6.    Plaintiff is a natural person residing in the County of Jackson, State of

Michigan.




                                         -2-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18          PageID.3   Page 3 of 9




7.      Defendant is a creditor engaged in the business of giving consumer loans with

its principal place of business located in McLean, Virginia. Defendant can be served

with process at 1680 Capital One Drive, McLean, VA 22102.

8.      Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                            FACTUAL ALLEGATIONS

9.      Defendants are attempting to collect a debt from Plaintiff.

10.     In or around March of 2018, Defendant began placing calls to Plaintiff’s

cellular phone, phone number ending in 2160, in an attempt to collect an alleged

debt.

11.     The calls placed by Defendant originated mainly from (800) 955-6600 and

(800) 365-2024.

12.     On or about February 5, 2018, at 11:31 a.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system; Plaintiff spoke

with Defendant’s representative from telephone number (800) 365-2024.

13.     Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Capital One account.




                                          -3-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18          PageID.4    Page 4 of 9




14.    Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s request not to be contacted, Defendant continued to call Plaintiff.

15.    On or about May 24, 2018, at 3:28 p.m., Plaintiff answered a collection call

from Defendant; Plaintiff heard a pause before the collection agent began to speak,

indicating the use of an automated telephone dialing system; Plaintiff spoke with

Defendant’s representative from telephone number (800) 365-2024.

16.    Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Capital One account.

17.    Plaintiff, for the second time, unequivocally revoked consent to be called any

further. Despite Plaintiff’s second request not to be contacted, Defendant continued

to call Plaintiff.

18.    Defendant’s incessant calls continued nearly every day until July 31, 2018.

19.    Between February 5, 2018 and July 31, 2018, Defendant called Plaintiff no

less than one hundred and thirty-nine (139) times.

20.    Defendant called Plaintiff between one (1) and two (2) times a day.

21.    Many times, when Plaintiff answered calls from Defendant, there was a pre-

recorded message or no person on the phone.

22.    The Federal Communications Commission (“FCC”) noted in its 2003 TCPA

Order that a predictive dialer is “equipment that dials numbers and, when certain

computer software is attached, also assists telemarketers in predicting when a sales




                                          -4-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18        PageID.5    Page 5 of 9




agent will be available to take calls. The hardware, when paired with certain

software, has the capacity to store or produce numbers and dial those numbers at

random, in sequential order, or from a database of numbers.” 2003 TCPA Order, 18

FCC Rcd at 14091, para. 131.

23.   The FCC further explained that the “principal feature of predictive dialing

software is a timing function, not number storage or generation.” Id.

24.   Finally, the FCC stated that “a predictive dialer falls within the meaning and

statutory definition of ‘automatic telephone dialing equipment’ and the intent of

Congress.” Id. at 14091-92, paras. 132-33.

25.   Defendant consistently called Plaintiff around the same time every day,

indicating the use of a predictive dialer.

26.   For example, Defendant called Plaintiff at 11:46 a.m. (March 13, 2018), 11:39

a.m. (March 15, 2018), 11:25 a.m. (April 25, 2018), 11:39 a.m. (May 9, 2018), 11:40

a.m. (June 12, 2018), and 11:30 a.m. (July 3, 2018).

27.   Plaintiff recently switched careers and began to operate her own small

business, buying and selling medical equipment.

28.   Plaintiff uses her cell phone to operate her business, which always requires it

to be in her possession.




                                             -5-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18             PageID.6    Page 6 of 9




29.      The calls placed by Defendant were a constant distraction and reminder of her

financial situation, which resulted in added stress, anxiety, sleepless nights and

headaches.

30.      In addition to the stress and anxiety Plaintiff was experiencing due to her

financial struggles, Plaintiff had to overcome the loss of her sister.

31.      On or about July 5, 2018, Plaintiff’s sister had suddenly passed away. While

grieving over the loss of her sister and simultaneously dealing with funeral

arrangements, Defendant was relentlessly calling Plaintiff nearly every day.

32.      As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                                    COUNT I
                Defendant’s Violations of the TCPA, 47 U.S.C. § 227

33.      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

34.      Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

         Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

         pertinent part, “It shall be unlawful for any person within the United States . .

         . to make any call (other than a call made for emergency purposes or made

         with the prior express consent of the called party) using any automatic



                                            -6-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18             PageID.7   Page 7 of 9




         telephone dialing system or an artificial or prerecorded voice — to any

         telephone number assigned to a . . . cellular telephone service . . . or any

         service for which the called party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

         Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s

         cellular telephone using an artificial prerecorded voice or an automatic

         telephone dialing system and as such, Defendant knowing and/or willfully

         violated the TCPA.

35.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                      COUNT II
                            Defendant’s Invasion of Privacy
                              (Intrusion upon Seclusion)

36.      Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

37.      Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are

not limited to, the following:




                                            -7-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18              PageID.8   Page 8 of 9




      a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

         solitude and seclusion by engaging in harassing phone calls in an attempt to

         collect on an alleged debt despite numerous requests for the calls to cease.

      b. Defendants conduct would be highly offensive to a reasonable person as

         Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.

      c. Defendant’s acts, as described above, were done intentionally with the

         purpose of coercing Plaintiff to pay the alleged debt.

38.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable

to Plaintiff for actual damages. If the Court finds that the conduct is found to be

egregious, Plaintiff may recover punitive damages.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Michelle McAllister, respectfully requests judgment be

entered against Defendant for the following:

      A. Declaratory judgment that Defendants violated the TCPA;

      B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

         227(b)(3)(C);

      C. Actual and punitive damages resulting from the invasion of privacy;

      D. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

         allowed under the law; and

      E. Any other relief that this Honorable Court deems appropriate.




                                            -8-
 Case 2:18-cv-13459-GCS-SDD ECF No. 1 filed 11/05/18           PageID.9     Page 9 of 9




                          DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.



                                                RESPECTFULLY SUBMITTED,



Date: November 5, 2018                          /s/David A. Chami
                                                PRICE LAW GROUP, APC
                                                David A. Chami, AZ #027585
                                                8245 North 85th Way
                                                Scottsdale, AZ 85258
                                                P: (818) 600-5515
                                                E: david@pricelawgroup.com

                                                CHAMI LAW, PLLC
                                                Tarek N. Chami (P76407)
                                                16030 Michigan Ave. STE 215
                                                Dearborn, MI 48126
                                                P: (313) 444-5029
                                                E: tarek@chamilawpllc.com
                                                Attorneys for Plaintiff
                                                Michelle McAllister




                                          -9-
